Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on February 27, 2018.
Claims 1-13 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on August 10, 2018 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claims 2-4, 7-10, and 13 are objected to because of the following informalities: 1) Claim 2 uses a comma at the end of the “prompt” limitation instead of a semicolon as the rest of the limitations use; 2) Claim 2 also recites “wherein the user accounts assigned to each sub-topic channel are prompted for further feedback based the feedback received from the designated user account” instead of -- wherein the user accounts assigned to each sub-topic channel are prompted for further feedback based on the feedback received from the designated user account--; 3) Claim 3 recites “wherein the selecting the at least one group of user accounts to participate in the communication session based on analysis of the previously recorded responses in a semi-anonymized response database” instead of --wherein the selecting the at least one group of user accounts to participate in the communication session is based on analysis of the previously recorded responses in a semi-anonymized response database--; 4) Claim 10 recites “user impute” instead of –user input--; and 5) Claim 13, similar to Claim 2, uses a comma after the “prompt” limitation rather than a semicolon and also uses a comma after the analyze limitation.  Claims 4 and 7-10 are also objected to because they depend upon Claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claim 1, this claim ends with the word “and” and no period.  Therefore, it is not clear or particularly pointed out whether Applicant intends the claim to end after the “provide” limitation or whether Applicant intended at least one more limitation as part of Claim 1.  Because Claims 2-12 depend upon Claim 1, these claims are also rejected under § 112(b).  
Further regarding Claim 7, this claim also lacks a period at the end of the claim.  Thus, it is not clear or particularly pointed out whether Applicant intends the claim to end where it currently does or whether Applicant intended to include any further language.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-12 are directed toward a system, i.e., apparatus, and Claim 13 is directed toward a non-transitory computer readable medium, i.e., article of composition.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1, which is similar to the other independent Claim 13, recites as follows: 
Claim 1.  A system for a communication platform comprising: 
a non-transitory memory; 
a communication interface to enable communication with one or more remote storages and a plurality of mobile devices associated with registered user accounts; 
a hardware processing device operatively coupled to the memory and the communication interface configured to: 
receive, via the communication interface, a set of parameters to initiate a communication session associated with a topic from an originating user; 
analyze, via the processing device, the set of parameters to determine at least a category for the communication session based on an originating user account with activity history of the originating user on the platform; 
select at least one group of user accounts to participate in the communication session from a repository of user accounts associated with registered users based on analysis of previously recorded responses in a semi-anonymized response database, wherein the semi-anonymized response database is queried to match previously recorded responses related to the set of parameters using a profiling algorithm, wherein the identified responses are linked to the repository of user accounts to select the at least one group of user accounts; 
generate a plurality of topic channels based on the set of parameters from the originating user; 
provide, via the communication interface, a user interface for the communication session to the at least one group of user accounts, wherein a random alias is used for each user account in the at least one group of user accounts[.]   
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward determining a topic category based on analyzed and matched data for a user’s communication session.  This is a method of organizing human activity, specifically managing personal behavior or relationships or interactions between people.  See MPEP § 2106.04(a)(2)(II)(C).  Because the instant invention is providing relevant content to a user or group of users based on historical data, this is akin to filtering content (see id. citing BASCOM) and considering historical usage information (see id. citing BSG Tech. LLC) all in the context of the personal interactions between people in a communication.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., a hardware processing device operatively coupled to the memory and the communication interface configured to), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract management of interactions between people is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited a generic computer that facilitates the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of communications between people that has been done forever; and 3) the claims are general and not recited in much particularity because it can apply to any way of matching people and interests or topics.    
Examiner notes that independent Claim 13 recites an abstract idea without any integration into a practical application or significantly more than the abstract idea for the same reasons articulated above regarding Claim 1.  
The dependent claims 2-12 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  These dependent claims recite merely further limitations regarding the analysis for matching and generating sub-topics and assigning user accounts thereto.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more” or providing any integration into a practical application.  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1 and 13.  Therefore, Claims 1-13 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Rapaport et al. (US 2012/0290950, hereinafter “Rapaport”) in view of Zhou (US 2008/0052364).

Claim 1.  Rapaport teaches: A system for a communication platform comprising: 
a non-transitory memory (see, e.g., at least ¶s 27 and 877); 
a communication interface to enable communication with one or more remote storages and a plurality of mobile devices associated with registered user accounts (see, e.g., at least ¶s 43, 56-62, 101, et al. teaching use of user interface to communicate with the system and other users, including via mobile devices); 
a hardware processing device operatively coupled to the memory and the communication interface configured to (see, e.g., ¶ 102 teaching various servers and computer systems that the users of the invention access; see also ¶s 872-873 and Figure 6 features 659 and 660 teaching a server and cloud computing system that performs the steps of the invention): 
receive, via the communication interface, a set of parameters to initiate a communication session associated with a topic from an originating user (see, e.g., ¶ 2 teaching providing an online chat or other forum participation sessions based on user context and likely topics focused on by the user; see also ¶ 16 teaching the initiation of online chats primarily directed to your current topic of attention; see further ¶ 24 teaching selectable icons for initiating a chat; see ¶ 139 teaching different initiation or invitation “serving plates” for initiating a topic related chat; see also ¶ 400 teaching user-initiated invitations); 
analyze, via the processing device, the set of parameters to determine at least a category for the communication session based on an originating user account with activity history of the originating user on the platform (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players; see also ¶s 45, 112, 178, 180, 181, 290, 315, 336, 354, 394, and 452 further describing a “My Top 5” or “My Top 10 Now Topics” that are determined uniquely for each user based on the user’s historic interests); 
select at least one group of user accounts to participate in the communication session from a repository of user accounts associated with registered users based on analysis of previously recorded responses in a semi-anonymized response database, wherein the semi-anonymized response database is queried to match previously recorded responses related to the set of parameters using a profiling algorithm, wherein the identified responses are linked to the repository of user accounts to select the at least one group of user accounts (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players and initiating a communication session between at least two people who share the same unique or rare interest; regarding that the database has “semi-anonymized” data, see, e.g., ¶ 101 teaching alter ego and user profile names that do not have to match the user’s actual name and that these profiles are algorithmically analyzed for determining probable topics of prime interest; see also ¶s 211-212 and 227 teaching storing real life person data separately from other data that links it with the pseudonames/alter egos); 
generate a plurality of topic channels based on the set of parameters from the originating user (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players; see also ¶s 45, 112, 178, 180, 181, 290, 315, 336, 354, 394, and 452 further describing a “My Top 5” or “My Top 10 Now Topics” that are determined uniquely for each user based on the user’s historic interest); 
provide, via the communication interface, a user interface for the communication session to the at least one group of user accounts, wherein a random alias is used for each user account in the at least one group of user accounts (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players; see also ¶s 45, 112, 178, 180, 181, 290, 315, 336, 354, 394, and 452 further describing a “My Top 5” or “My Top 10 Now Topics” that are determined uniquely for each user based on the user’s historic interest; regarding “random alias” names, see ¶ 717 teaching that the topics can be assigned alias names randomly); and  [.]
Regarding wherein a random alias is used for each user account in the at least one group of user accounts, Examiner notes that Rapaport fails to teach assigning a random alias.  Rather, as noted above, Rapaport teaches that a user can provide him or herself with an alias (i.e., alter ego) account, but these alter egos are not randomly assigned.  Such a feature is taught, however, in the prior art.  Zhou, for example, teaches randomly assigning users random aliases such as email addresses (see, e.g., ¶ 80).  Thus, Rapaport teaches a system where users use aliases in their communications and Zhou teaches a system where users can be assigned a random alias.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of randomly assigning random aliases (as disclosed by Zhou) for the feature of a user-selected alias in the method and system of initiating topic-based chat sessions (as disclosed by Rapaport).  One of ordinary skill would have been motivated to substitute the randomly assigning of random aliases for the user-selected alias because using such aliases would protect user’s identities (see Zhou ¶ 12) and the random assignment of that might appeal to some users who do not want to have to pick an alias.      
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of randomly assigning random aliases (as disclosed by Zhou) for the feature of a user-selected alias in the method and system of initiating topic-based chat sessions (as disclosed by Rapaport), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method and system of initiating topic-based chat sessions (as disclosed by Rapaport) that differs from the claimed device only by the substitution of randomly assigning random aliases for a user-selected alias, assigning random aliases was known in the prior art (as disclosed by Zhou), and one of ordinary skill in the art could have substituted the random assignment of aliases for the user selection of aliases, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting random assignment of aliases for user selection aliases because the means of creating the aliases has no effect on the use of the aliases in the method of Rapaport).  See also MPEP § 2143(I)(B).

Claim 2.  The combination of Rapaport and Zhou teach the limitations of Claim 1.  Rapaport further teaches: The system of claim 1, wherein in response to receiving a posting from the originating user account:  
51prompt the at least one group of user accounts for feedback on the posting (see, e.g., ¶s 401-410 teaching that the user accounts can provide feedback about the channel; see also ¶ 501 teaching collecting feedback on the newly presented content; see ¶ 599 teaching receiving feedback on a subtopic posting), 
analyze, via the processing device, the feedback to assign each of the user accounts in the group to a sub-topic channel, wherein at least one user account is designated to promote each sub-topic channel based on ranking of the analysis of previously recorded responses in a semi-anonymized response database, wherein the user accounts assigned to each sub-topic channel are prompted for further feedback based the feedback received from the designated user account, wherein a sub-topic response is determined from each sub-topic channel (see, e.g., ¶ 685 teaching that the user population can define what subtopics fit under a zone; see ¶ 747 teaching generating a variety of ranked and sorted subtopics based on the previously recorded responses); and 
prompt the at least one group of user accounts for session feedback on each of the sub-topic responses from each sub-topic channel to determine a session response (see, e.g., ¶ 599 teaching receiving feedback on a subtopic posting of “Goldwater”); and 
update the semi-anonymized response database with activity of each user account (see ¶ 599 teaching receiving feedback on a subtopic posting of “Goldwater” and updating the accounts based on the votes and updating the clustering or lack thereof based on the feedback to the posting).  

Claim 3.  The combination of Rapaport and Zhou teach the limitations of Claim 2.  Rapaport further teaches: The system of claim 2, 
wherein the selecting the at least one group of user accounts to participate in the communication session [is] based on analysis of the previously recorded responses in a semi-anonymized response database (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players and initiating a communication session between at least two people who share the same unique or rare interest; regarding that the database has “semi-anonymized” data, see, e.g., ¶ 101 teaching alter ego and user profile names that do not have to match the user’s actual name and that these profiles are algorithmically analyzed for determining probable topics of prime interest; see also ¶s 211-212 and 227 teaching storing real life person data separately from other data that links it with the pseudonames/alter egos), and 
wherein the semi-anonymized response database is analyzed to match previously recorded responses related to the set of parameters using a profiling algorithm comprising (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players and initiating a communication session between at least two people who share the same unique or rare interest; regarding that the database has “semi-anonymized” data, see, e.g., ¶ 101 teaching alter ego and user profile names that do not have to match the user’s actual name and that these profiles are algorithmically analyzed for determining probable topics of prime interest; see also ¶s 211-212 and 227 teaching storing real life person data separately from other data that links it with the pseudonames/alter egos): 
determining a disposition associated with each of the previously recorded responses for each of the selected group of user accounts (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players and initiating a communication session between at least two people who share the same unique or rare interest; regarding that the database has “semi-anonymized” data, see, e.g., ¶ 101 teaching alter ego and user profile names that do not have to match the user’s actual name and that these profiles are algorithmically analyzed for determining probable topics of prime interest; see also ¶s 211-212 and 227 teaching storing real life person data separately from other data that links it with the pseudonames/alter egos, noting that the “disposition” is the interest in that topic); 
ranking each user account in the selected group of user accounts based on the dispositions associated with each user account (see, e.g., ¶ 217 teaching that different members can have different rankings such as “special high ranking (e.g., moderating) member;” see also ¶ 432 teaching ranking users in different categories based on dispositions for each user account, such as troll, bully, leader, etc.).  

Claim 4.  The combination of Rapaport and Zhou teach the limitations of Claim 3.  Rapaport further teaches: The system of claim 3, wherein generating multiple sub-groups for the selected group of user accounts based on the dispositions, wherein a primary sub-group is generated based on dispositions that correlate with activity history of the originating user, and a secondary sub-group is generated based on dispositions that are different from activity history of the originating user (see, e.g., ¶ 357 teaching that a primary community topic board has one or more subsidiary boards that may be computer generated initially and then voted upon by different voters; see also ¶ 444 teaching a specific user driving a conversation toward a specific subtopic; see additionally ¶ 747 teaching generating different subtopics based on different user’s interests; see further ¶ 299 teaching different sub-topics not generated by the user).  

Claim 5.  The combination of Rapaport and Zhou teach the limitations of Claim 1.  Rapaport further teaches: The system of claim 1, wherein entries in the semi-anonymized response database comprise attributes for each of the previously recorded responses, wherein the attributes include at least a score for each of the previously recorded responses in view of an associated previous group, and a previous ranking within the associated previous group (see, e.g., ¶ 609 teaching scoring the user’s previous responses by topic nodes and subregions to match with areas of interest; see further ¶ 358 teaching ranking the user contributions and ¶s 374-376 teaching an initial ranking of a post and the fact that the post can be in a previous group and move to other community board groups).  

Claim 6.  The combination of Rapaport and Zhou teach the limitations of Claim 5.  Rapaport further teaches: The system of claim 5, further comprising gathering device data from mobile devices associated with the at least one group of user accounts, wherein device data comprises at least one of geographic location and demographic information, and wherein the device data is included as attributes for activity of each user account during the communication session (see, e.g., ¶s 18, 103-106, 168, 182, 451, 469, 490, 492, 519, 525, 528, et al. teaching obtaining GPS data from the user’s device; see also ¶s 302, 398, 456, 525, 567-568, et al. teaching obtaining demographic information such as age).  

Claim 7.  The combination of Rapaport and Zhou teach the limitations of Claim 2.  Rapaport further teaches: The system of claim 2, further comprising re-assigning each of the user accounts in the group to a different sub-topic channel, wherein at least one user account is designated to post in each sub-topic channel based on ranking of the analysis of previously recorded responses in a semi-anonymized response database (see ¶ 747 teaching reassigning the users to different subtopics that are relevant to their interest; see also ¶s 357-358 teaching different subsidiary, i.e., subtopic boards, based on rakings of user contributions) [.]  

Claim 8.  The combination of Rapaport and Zhou teach the limitations of Claim 2.  Rapaport further teaches: The system of claim 2, wherein to determine the sub-topic response from each sub-topic channel comprises repeatedly designating a new user account to post based on updating the ranking with the further feedback (see ¶s 357-358 teaching different subsidiary, i.e., subtopic boards, based on rakings of user contributions, that are updated for each different user to post).  

Claim 9.  The combination of Rapaport and Zhou teach the limitations of Claim 2.  Rapaport further teaches: The system of claim 2, wherein the received response and feedback from the particular topic channel are anonymized and added to the response database (see ¶s 211-212 and 227 teaching storing real life person data separately from other data that links it with the pseudonames/alter egos).  

Claim 10.  The combination of Rapaport and Zhou teach the limitations of Claim 2.  Rapaport further teaches: The system of claim 2, wherein the user interface receives user impute comprising at least one of an audio file, a video file, a graphical element, and alphanumerical text entry (see, e.g., Figure 1L teaching an exemplary transcript snippet that includes alphanumerical text that was entered by the different users).  

Claim 11.  The combination of Rapaport and Zhou teach the limitations of Claim 1.  Rapaport further teaches: The system of claim 1, wherein the analysis of previously recorded responses in a semi- anonymized response database comprises language analysis and pattern analysis (see, e.g., ¶s 40, 310, et al. teaching using pattern analysis of previously recorded responses).  

Claim 12.  The combination of Rapaport and Zhou teach the limitations of Claim 1.  Rapaport further teaches: The system of claim 1, wherein the processing device is further configured to: 
receive, from the mobile device associated with a user account from the selected group of users, at least one selection criteria (see, e.g., ¶s 96-98 teaching recommending based on likelihood ranking of analyzed responses chat rooms that are on-topic for that user); 
select, based at least in part on a correspondence between the at least one selection criteria and the respective analysis of previously recorded responses (see, e.g., ¶s 96-98 teaching recommending based on likelihood ranking of analyzed responses chat rooms that are on-topic for that user; see also ¶ 169 teaching a “habit profile” based on previous interactions); and  
53generate a recommendation sub-topic channel based at least in part on the selected responses (see, e.g., ¶s 96-98 teaching recommending based on likelihood ranking of analyzed responses chat rooms that are on-topic for that user; see also ¶ 169 teaching a “habit profile” based on previous interactions).  

Claim 13.  A non-transitory computer readable medium comprising instructions, that executed by a processing device, cause the processing device to (see, e.g., at least ¶s 27 and 877): 
analyze, via the processing device, a set of parameters associated with a topic from an originating user to determine at least a category for a communication session (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players; see also ¶s 45, 112, 178, 180, 181, 290, 315, 336, 354, 394, and 452 further describing a “My Top 5” or “My Top 10 Now Topics” that are determined uniquely for each user based on the user’s historic interests); 
select at least one group of user accounts to participate in the communication session from a repository of user accounts associated with registered users based on analysis of previously recorded responses in a semi-anonymized response database, wherein the semi- anonymized response database is queried to match previously recorded responses related to the set of parameters using a profiling algorithm (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players; see also ¶s 45, 112, 178, 180, 181, 290, 315, 336, 354, 394, and 452 further describing a “My Top 5” or “My Top 10 Now Topics” that are determined uniquely for each user based on the user’s historic interests); 
provide, via a communication interface, a user interface for the communication session to the at least one group of user accounts, wherein a random alias is used for each user account in the at least one group of user accounts (see, e.g., ¶s 242-243 teaching analyzing the user’s activity user to determine at least one category for a communication session, whether it be rare drug interactions or 1950s baseball players; see also ¶s 45, 112, 178, 180, 181, 290, 315, 336, 354, 394, and 452 further describing a “My Top 5” or “My Top 10 Now Topics” that are determined uniquely for each user based on the user’s historic interest; regarding “random alias” names, see ¶ 717 teaching that the topics can be assigned alias names randomly); and 
in response to receiving a posting in the communication session: 
prompt the at least one group of user accounts for feedback on the posting (see, e.g., ¶s 401-410 teaching that the user accounts can provide feedback about the channel; see also ¶ 501 teaching collecting feedback on the newly presented content; see ¶ 599 teaching receiving feedback on a subtopic posting), 
analyze, via the processing device, the feedback to assign each of the user accounts in the group to a topic channel, wherein at least one user account is designated to promote each topic channel based on ranking of the analysis of previously recorded responses in a semi-anonymized response database, wherein the user accounts assigned to each topic channel are prompted for further feedback based on activity from the designated user account, wherein the user account designated for each sub-topic channel is to provide a determined from each topic channel response to the at least one group of user accounts for feedback on the topic channel response (see, e.g., ¶ 685 teaching that the user population can define what subtopics fit under a zone; see ¶ 747 teaching generating a variety of ranked and sorted subtopics based on the previously recorded responses); 
determine a session response based on the feedback from each of the topic channel responses (see, e.g., ¶ 599 teaching receiving feedback on a subtopic posting of “Goldwater”); and 
update the semi-anonymized response database with activity of each user account (see ¶ 599 teaching receiving feedback on a subtopic posting of “Goldwater” and updating the accounts based on the votes and updating the clustering or lack thereof based on the feedback to the posting).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627